FILED
                            NOT FOR PUBLICATION
                                                                              NOV 30 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LISA VARGAS,                                     No.   21-55054

              Plaintiff-Appellee,                D.C. No.
                                                 2:19-cv-03279-PSG-AS
 v.

NIKOLIS PEREZ, an individual;                    MEMORANDUM*
JONATHAN ROJAS, an individual,

              Defendants-Appellants,

 and

COUNTY OF LOS ANGELES, a
governmental entity; DOES, 1 to 10,
inclusive,

              Defendants.


                   Appeal from the United States District Court
                        for the Central District of California
                 Philip S. Gutierrez, Chief District Judge, Presiding

                          Submitted November 18, 2021**
                              Pasadena, California

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: LINN,*** BYBEE, and BENNETT, Circuit Judges.

      When an interlocutory appeal challenges the district court’s determination

that there is sufficient evidence to create a genuine dispute as to material fact, we

lack appellate jurisdiction. Estate of Anderson v. Marsh, 985 F.3d 726 (9th Cir.

2021). Because appellants’ appeal amounts to a challenge to the district court’s

decision on the facts, we lack jurisdiction.

      DISMISSED.




      ***
            The Honorable Richard Linn, United States Circuit Judge for the U.S.
Court of Appeals for the Federal Circuit, sitting by designation.
                                           2